AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Loren F. Graves
                                                     JUDGMENT FOR ATTORNEY'S FEES IN A CIVIL CASE
                                Plaintiff,
         v.                                          Case Number:   2:15-cv-00106-RFB-NJK
Carolyn W. Colvin


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that plaintiff's motion for attorney fees is granted.

Judgment is hereby entered that Counsel Howard D. Olinsky is awarded attorney fees in the amount of
$12,021.25.

Upon receipt of that payment, IT IS ORDERED that Counsel Olinksy will refund the EAJA fees in the
amount of $7,000.00 directly to the claimant.




         October 18, 2018
         ____________________                                  DEBRA K. KEMPI
         Date                                                 Clerk



                                                               /s/ M. Morrison
                                                              Deputy Clerk
